Citation Nr: 1113062	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  96-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1962 to September 1970, and from July 1972 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a November 1995 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.

In November 2006, the Board determined that new and material evidence had been received to reopen the claim of service connection for PTSD, and remanded the case for further development.  The matter was again remanded for development in August 2009.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and his claimed PTSD stressors do not involve combat.

2.  There is no verified PTSD stressor.

3.  A depressive disorder was not manifest in service and is not related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.159, 3.304 (2010).

2.  A depressive disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.159, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in December 2006 that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was readjudicated with the issuance of a Supplemental Statement of the Case in December 2010.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696, (U.S. 2009).  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service treatment records and service personnel records have been obtained, as have records of private and VA treatment.

The Federal Circuit has rejected the proposition that "medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases."  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment of an acquired psychiatric disorder, including  PTDS.  Moreover, stressor events which the Veteran has claimed are the cause of his PTSD cannot be confirmed to have occurred.  Furthermore, outside the opinion of a private evaluator relying on the occurrence of unconfirmed stressors, the competent evidence of record does not indicate a relationship between an acquired psychiatric disorder and service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

In some circumstances, VA's duty to assist includes requesting verification of alleged stressors through the U.S. Army & Joint Services Records Research Center (JSRRC).  The Board notes that JSRRC researches Army, Navy, Air Force, and Coast Guard records containing historical information on individual units within these branches of service, as well as some personnel records, as they relate to the stressful events described by veterans seeking service connection for PTSD.  JSRRC provides VA with a summary of its findings.  Such a request, however, requires more than a report of anecdotal events or experiences.  Not every event that occurs during the course of an individual's service is recorded, and service records rarely chronicle specific experiences of individual service members.  In this case, VA has undertaken attempted verification of the Veteran's alleged stressor events.  JSRRC has been contacted, as has the National Archives and Records Administration and the Department of the Navy.  Furthermore, the Veteran has been invited to submit any records in his possession relating to the alleged stressors.  In August 2010, a Formal Finding of Unavailability was made regarding records which would tend to confirm the alleged events.  The Board finds that VA has met its duty to assist with regard to verification of alleged stressors.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Laws and Regulations

The Veteran is claiming entitlement to service connection for PTSD as a result of alleged experiences during active duty.  Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 

Regarding the question of the occurrence of an in-service stressor to support the diagnosis of post-traumatic stress disorder, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy. Gaines v. West, 11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the Veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such a case, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed in-service stressor. Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Before analyzing the facts of this case, the Board notes that the Court of Appeals for Veterans Claims has held that a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service records reflect that he served aboard the USS Sunfish, USS Tecumseh, and USS Carbonero.  In-service examinations, in October 1962, and September 1964 indicated that the Veteran was psychiatrically normal.  The remaining service treatment records do not show complaints or treatment referable to any psychiatric disorder.  

Based on the foregoing, the service treatment records show no sign of in-service psychiatric disorder.  This does not in itself, however, preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that no acquired psychiatric disorder is related to service for the reasons discussed below. 

Following separation, in October 1984 the Veteran reported having recently lost 50 pounds and a "several year" history of depression that had become more severe in the preceding several months.  He reported family-related stress particularly with regard to his teen-aged children and wife.  He also stated that he had been contemplating suicide for two months.  The impression was of severe depression which was "in response to environmental and interpersonal stress."

In November 1992 the Veteran reported that while serving in the Navy aboard the submarine USS Carbonero, he was deployed into war zones, the boat remained submerged for long periods, he was constantly at battle stations, and was under stress from the "threat . . . of detection and possible destruction."

In February 1994, the Veteran stated that he took part in transit of the North Pole, and participated in secret submarine patrols during which emergency messenger buoys and emergency escape hatches were welded shut.  He stated that he began undergoing counseling for depression in the early 1970s.

A report from a private provider in October 1994 indicated that the Veteran had chronic major depressive disorder and chronic PTSD.

On PTSD examination in January 1995, the Veteran reported having been involved in secret intelligence information gathering missions, and missions below the arctic ice caps.  He believed that the stress from these events was related to his current symptoms.  The examiner stated that although the Veteran recounted disturbing nightmares of his military experiences, he did not provide any other symptoms that would be consistent with PTSD.  The diagnosis was of chronic recurrent major depressive disorder. 

In May 1996, the Veteran's private physician, Dr. J.H.K., stated that based on the Veteran's log of his service in the Navy, he experienced and witnessed events that involved the actual possibility of death or injury and his response involved intense fear, helplessness and terror.  Dr. J.H.K.'s diagnosis was of PTSD due to in-service stressor events.

At an August 1996 hearing, the Veteran reported that he was aboard a submarine undergoing sea trial at the time that the USS Thresher sank while undergoing similar trials.  In particular, the Veteran reported high levels of stress when his submarine reached a depth of 1200 feet.  He also stated that at some time between September 1966 and August 1967, he was serving as a sonar operator aboard the USS Carbonero when a safety tank broke and the compartment he was in flooded.  The water reached the level of his chest before he was pulled out of the flooding room in a conscious state.  Following service, he reporting first seeing a doctor or reporting to an outpatient center regarding suicidal thoughts in 1984.

In June 2000 Dr. J.H.K. repeated his assessment that PTSD was caused by stressors experienced during service with the Navy.

In March 2007 the Veteran reported that at some time between October 1966 and September 1967, he was aboard the USS Carbonero while it was submerged 150 to 200 feet below the surface.  A valve failed allowing sea water to enter into the room in which he was stationed operating the ship's sonar.  According to the Veteran, the failure of the valve caused the sonar room to flood from below decks as well as in from the hatch above him, through which he would otherwise have been able to escape.  He relates that power to the room was cut off and he was left in compete darkness as fellow crew members attempted to arrest the flooding and allow him to exit the compartment.  When he was extracted from the flooding room, another sailor began to perform CPR, however at that point the Veteran reported that he was regurgitating seawater.

Also in March 2007, the Veteran stated that he was aboard the submarine USS Sunfish while conducting top secret, secret and confidential missions, spying on Russian submarines.  Finally the Veteran states that in February, March or April of 1970 he was aboard the USS Sunfish as it sailed through the Arctic Ocean, under the ice.  As a sonar operator he was responsible for monitoring the ice thickness above the submarine and was told that the ship would be unable to surface where the ice was greater than 17 inches thick.

Under 38 C.F.R. § 3.404(f) requires credible supporting evidence that the claimed in-service stressor occurred.  In May 2000 VA requested Navy personnel records from the U.S. Armed Services Center for Research of Unit Records (USASCRUR) and such records were associated with the claims file.  In April 2008, VA requested information from the Naval Historical Center relating to events aboard the USS Carbonero.  The Naval Historical Center was unable to provide additional information and VA subsequently inquired with the National Archives and Records Administration (Archives).  Archives responded that after a search of the USS Carbonero's deck log book from September 1966 through September 1967, no records could be found referable to any flooding in the sonar room.  January 2009, the National Archives and Records Administration indicated that a review of deck logs from the USS Carbonero between September 1966 and September 1967 failed to reveal any record that the sonar room flooded.

In January 2010, VA sent a letter to the Veteran attempting to gather additional evidence regarding his claimed stressor events, specifically those aboard the USS Tecumseh and the USS Sunfish.  Having not responded to VA's development request, VA sent a letter to National Archives and Records Administration seeking corroborating evidence regarding events aboard the USS Tecumseh and the USS Sunfish.  The National Archives and Records Administration responded that logs of these ships recorded only locations and not depths of operation.  In August 2010, a Formal Finding of Unavailability was issued by VA which stated that unit records were not available for review. 

In considering the lay and medical evidence as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, symptoms of a psychiatric disorder are capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  Again, service treatment records do not reflect in-service complaints referable to any psychiatric disorder, and in fact in-service examinations stated that the Veteran was psychiatrically normal.  The Veteran has reported that he first sought treatment for depressive symptoms in the early 1970s, but has also stated that he first sought such treatment in 1984; the record shows initial treatment was in 1984.

The Board finds that the Veteran's reports of in-service stressor events and post-service symptoms have been rife with inconsistencies.   Specifically he has endorsed treatment beginning in the early 1970s, but also in 1984.  On hospital treatment in 1984 he said that depression had been present for "several years," but made no more specific indication of its onset.  Additionally, when describing  stressful events in his past, the Veteran referenced family problems, not in-service events.  The Board notes that the diagnosis related depression to environmental and interpersonal stress - not service.

The Board has considered the Veteran's primary alleged stressor events and notes that none can be verified.  Especially notable, is the alleged flooding of the sonar room aboard the USS Carbonero.  To that end, the Veteran initially reported that he was extradited from the flooding compartment fully conscious to the point of recalling a conversation he had with a fellow sailor after leaving the room.  In contrast, he has also indicated that CPR was necessary to revive him, as he was unconscious and regurgitating seawater when he was removed from the flooding compartment.

The Board finds inconsistencies regarding the Veteran's reported initial onset of symptomatology and inconsistencies in his reporting of in-service stressor events, combined with a lack of confirmatory evidence following an extensive search by federal agencies and departments, to be indications that the Veteran is a poor historian, and his lay reports of in-service events are unreliable.  To that end, diagnoses indicating PTSD are of limited probative value insofar as they are based on the Veteran's own reported history.  While the Board recognizes, in particular, that Dr. J.H.K. has associated PTSD with service, his diagnosis must be considered in the context of the fact that it is based on the poor historical recounting of in-service events given by the Veteran.

Of far more probative value is the lack of government records confirming any of the alleged in-service stressor events combined with the opinion of the 1995 examiner who found that the Veteran's reported symptoms were inconsistent with a diagnosis of PTSD.  Furthermore, there is no competent evidence of record associating a depressive disorder to service.

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


